King, J.,
delivered the opinion of the court.
On rehearing:
Petition for rehearing was granted because of the claim therein made that this court, upon reversal of the judgment of the trial court, should not have directed judgment for the appellant. The arguments upon rehearing were addressed to other matters — in fact to every other — than that claim. "We are confirmed in our view that in our statutory action to quiet title, which is at least quasi in rem, publication of summons containing accurate description of - the property, together with the name of the defendant as he was commonly known .to himself, as well as by his acquaintances and friends, as in this case, was good notice and service as to him; and that the recorded notice of suit pending by like description of property and defendant, was sufficient to charge a subsequent purchaser with notice. We adhere to the former opinion.